Title: The American Peace Commissioners to David Hartley: Proposals, [29 June 1783]
From: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry
To: Hartley, David


          
            [June 29, 1783]
          
          
            Propositions made to Mr Hartley for the definitive Treaty—
            1st To omit in the Definitive Treaty the Exception at the End of
              the 2d Article of the Provisional Treaty: Viz: these Words “Excepting such Islands as
              now are, or heretofore have been within the Limits of the said Province of Nova
                Scotia.”
          
          
            Article
            2dly The Prisoners made respectively by the arms of his Britannic
              Majesty & the United States, by Sea and by Land, not already set at Liberty, shall be restored
              reciprocally and bonâ fide immediately after the Ratification of the definitive
              Treaty, without Ransom, and on paying the Debts they may have contracted during their
              Captivity; and each Party shall respectively reimburse the Sums which shall have been
              advanced for the Subsistence & Maintenance of the Prisoners, by
              the Sovereign of the Country where they shall have been detained, according to the
              Receipts and attested Accounts, and other authentic Titles which shall be produced on
              each side.
          
          
            Article
            3dly His Britannic Majesty shall employ his good Offices and
              Interposition with the King or Emperor of Morocco or Fez, the Regencies of Algier,
              Tunis & Tripoli, or with any of them, and also with every other Prince, State or
              Power of the Coast of Barbary in Africa, and the Subjects of the said King, Emperor,
              States & Powers, & each of them, in order to provide as fully and
              efficaciously as possible for the Benefit, Conveniency and Safety of the said United
              States, and each of them, their Subjects, People and Inhabitants, and their Vessels
              and Effects against all violence, insults, attacks or depredations on the Part of the
              said Princes & States of Barbary, or their Subjects.
          
          
            Article
            4thly If War should hereafter arise between Great Britain and the
              United States, which God forbid, the Merchants of either Country, then residing in the
              other, shall be allowed to remain nine Months, to collect their Debts & settle
              their affairs, and may depart freely, carrying off all their Effects
              without Molestation or Hindrance. And all Fishermen, all Cultivators of the Earth, and
              all Artisans & Manufacturers, unarmed & inhabiting unfortified Towns,
              Villages, or Places, who labour for the common Subsistence and Benefit of Mankind, and
              peaceably follow their respective Employments, shall be allowed to continue the same,
              and shall not be molested by the armed force of the Enemy, in whose Power by the
              Events of War they may happen to fall; but if any thing is necessary to be taken from
              them for the use of such armed Force, the same shall be paid for at a reasonable
              price. And all Merchants or Traders with their unarmed Vessels employed in Commerce,
              exchanging the Products of different Places, and thereby rendering the Necessaries,
              Conveniences & Comforts of Human Life more easy to obtain and more general, shall
              be allowed to pass freely unmolested. And neither of the Powers, Parties to this
              Treaty, shall grant or issue any Commission to any private armed Vessels empowering
              them to take or destroy such trading-Ships or interrupt such Commerce.
          
          
            Article
            5thly And in Case either of the contracting Parties shall happen to
              be engaged in War with any other Nation, it is farther agreed in order to prevent all
              the Difficulties & misunderstandings that usually arise, respecting the
              Merchandize heretofore called Contraband, such as Arms, Ammunition & Military
              Stores of all Kinds, that no such Articles carrying by the Ships or Subjects of one of
              the Parties to the Enemies of the other, shall on any Account be deemed Contraband so
              as to induce Confiscation & a loss of Property to Individuals: Nevertheless it
              shall be lawful to stop such Ships, and detain them for such length of Time as the
              Captors may think necessary to prevent the Inconvenience or Damage that might ensue
              from their proceeding on their Voyage, paying however a reasonable Compensation for
              the Loss such Arrest shall occasion to the Proprietors. And it shall farther be
              allowed to use in the Service of the Captors, the whole or any Part
              of the Military Stores, so detained paying to the Owners the full Value of the
              same.
          
          
            Article
            6thly The Citizens & Inhabitants of the said United States, or
              any of them, may take and hold real Estates in Great Britain, Ireland or any other of
              his Majesty’s Dominions, and dispose by Testament, Donation or otherwise, of their
              Property, real or personal, in favour of such Persons, as to them shall seem fit; and
              their Heirs, Citizens of the United States or any of them, residing in the British
              Dominions or elsewhere, may succeed them Ab intestato, without being obliged to obtain
              Letters of Naturalization.
            The Subjects of his Britannic Majesty, shall enjoy on their Part, in all the
              Dominions of the said United States, an entire & perfect Reciprocity relative to
              the Stipulations contained in the present Article.
          
          
            Article
            7thly The Ratification of the Definitive Treaty shall be expedited
              in good & due form, and exchanged in the Space of five Months (or sooner if it can
              be done) to be computed from the Day of the Signature.
            8thly Query Whether the King of Great Britain will admit the
              Citizens of the United States to cut Logwood on the District allotted to his Majesty
              by Spain, and on what Terms?—
            
            
              Passy 29th June 1783—
            
          
        